Opinión concurrente del
Juez Asociado Señor Negrón García.
Al amparo de nuestra Constitución, el subsidio electoral a partidos políticos con fondos públicos, no puede erguirse en un esquema legislativo discriminatorio de distribución que de su faz sólo beneficia perpetuar la maxiparti-docracia.
Desde su origen el Fondo Electoral provee a los partidos políticos principales y por petición una capacidad econó-mica inicial para la divulgación de sus ideas al electorado. P.N.P. v. Tribunal Electoral, 104 D.P.R. 741 (1976). El uso de fondos públicos se justifica, pues son instrumentos a través de los cuales la ciudadanía, en el ejercicio de sus derechos de asociación y expresión, manifiesta su respaldo u oposición a los diversos programas de gobierno. En con-junción con los demás derechos electorales, afianzan la de-mocracia proponiendo candidatos a cargos públicos. Su *614participación activa en la estructura administrativa electoral imparte confiabilidad ciudadana a los eventos comicia-les, pues representa un medio fiscalizador de las actuacio-nes gubernamentales y demás partidos.
El Fondo Electoral pretende y busca mantener la inte-gridad y pureza del proceso electoral, reduciendo las in-fluencias nocivas y el control de fuerzas económicas contra-rias y dañinas a la libertad política democrática y a una sana administración pública.
Según el Art. 3.023 de la Ley Electoral de Puerto Rico, supra,(1) sólo pueden acogerse al Fondo Electoral los parti-dos políticos principales o por petición, los cuales tienen como denominador común la característica de presentar a un candidato a la gobernación. Se diferencian entre sí, por-que los partidos principales han participado previamente en elecciones generales y han obtenido en la candidatura para la gobernación un porcentaje prefijado por la ley;(2) mientras los llamados partidos por petición son de nueva inscripción.(3) Se excluyen, pues, los partidos por petición local en cualquier año, incluso el electoral.
*615HH HH
Más allá de su texto legal, el derecho de un grupo de opinión, certificado por la Comisión Estatal de Elecciones como “partido local por petición” para participar del Fondo Electoral, tiene un basamento de génesis constitucional.
La premisa rectora es que no puede sostenerse un trato desigual en materia electoral. La ayuda económica guber-namental a los candidatos a puestos electivos, no es mate-ria exclusiva de los partidos políticos con candidatos a la gobernación. La libertad de expresión y asociación, así como el derecho al voto, conglomerados en un grupo polí-tico, precisan para la participación democrática en la arena electoral, un potencial mínimo económico, proporcio-nalmente igual al reconocido a los partidos principales y por petición, como corolario a una participación en igual-dad de condiciones, (4)
El Estado fundamenta la exclusión del Frente Unido Riograndeño (en adelante el F.U.R.) en el hecho de que su radio de acción y participación es limitada, circunscribién-dose a dos (2) precintos de un municipio. Aduce, que el F.U.R. no tiene la misma participación o rol en la estruc-tura del sistema electoral. Arguye, además, que sus nece-sidades de difusión ante una campaña política general no son comparables con la magnitud de aquellas de los parti-dos principales, siendo su impacto ante el país mínimo y el costo de difusión menor. Vemos, pues, que la contención central del Estado es que todos los fundamentos que sirven de base para que se asignen fondos públicos únicamente a los partidos políticos —por las funciones cuasi guberna-mentales que llevan a cabo— no están presentes en un partido local por petición. No tiene razón.
Este argumento sólo atiende la función cuasi guberna-*616mental de los partidos; sin embargo, sabemos que el Fondo Electoral tiene una mayor justificación. La razón principal que lo apoya es la importancia de la expresión política en la escala de valores de nuestra Constitución. Los derechos de asociación, libertad de expresión y acceso a las urnas, no pueden tasarse por el auditorio en que se lleven a cabo. La igualdad —como ingrediente medular del ideal de justicia consagrado por nuestra Constitución, P.R.P. v. E.L.A., 115 D.P.R. 631, 633 (1984)— es necesaria en cualquier escenario. Este objetivo legítimo, saludable al proceso de-mocrático, conlleva disminuir las diferencias económicas y ventajas entre los participantes de una contienda electoral por razón de desigualdades en riqueza. P.N.P. v. Tribunal Electoral, supra.
Aunque en un área territorial delimitada, los partidos locales realizan idénticas tareas que los partidos principa-les y los por petición a nivel isla. Además, tienen que cum-plir con los mismos requisitos que la Ley Electoral de Puerto Rico le impone a los otros con respecto a peticiones de endoso, estados de situación financiera, y limitaciones con respecto a las contribuciones que reciben.
Al igual que en García Martínez v. C.E.E., 141 D.P.R. 593 (1996), el Estado no esboza ningún interés apremiante que beneficie y justifique un interés común y haga necesa-rio apartarnos de la exigencia de que todos los participan-tes en contiendas electorales tengan un potencial econó-mico mínimo como secuela a una participación en igualdad de condiciones, tanto en años no eleccionarios como en año de elecciones.
La situación es apremiante. La ausencia de un esquema legislativo que extienda los beneficios y haga viable una distribución equitativa del Fondo Electoral, más allá de los partidos principales y por petición, requiere un remedio judicial temporal, hasta tanto la Asamblea Legislativa es-tablezca otro diseño.
*617El F.U.R. es acreedor, al menos, a una participación en el Fondo Electoral proporcional a aquellos electores a los cuales su programa quiere hacer llegar. Como partido local, la cantidad que ha de ser asignada no puede ser la misma a la establecida por la Ley Electoral de Puerto Rico para los partidos principales o por petición que cubren toda la isla. En este extremo, coincidimos con el criterio del re-putado Tribunal de Circuito de Apelaciones (Hons. Gonzá-lez Román, Brau Ramírez y Colón Birriel, Jueces) de que es necesario prorratear su participación a base de una re-lación entre la totalidad de electores inscritos a nivel isla y los electores inscritos comprendidos en los precintos 95 y 96, de los cuales obtuvo su franquicia local, logrando así un subsidio monetario equitativo.(5) Al aplicar esta fórmula, la participación monetaria del F.U.R. en el Fondo Electoral, para año eleccionario es de siete mil trescientos noventa nueve dólares con noventa y nueve centavos ($7,399.99)(6) y en año regular de tres mil seiscientos noventa y nueve dólares con noventa y nueve centavos ($3.699.99).(7)
Nuestro proceso político democrático responde al man-dato de igualdad consagrado en la Constitución: es robusta cuando no entorpecemos la libertad de expresión ciuda-dana y débil cuando ignoramos reclamos válidos que con-denan normas que la obstaculizan.

 El Art. 3.023 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3116, dis-pone:
“En años que no sean de elecciones generales cada partido político principal o partido por petición que haya cumplido o satisfecho el procedimiento establecido en la sección que antecede, podrá girar anualmente contra el Fondo Electoral por una cantidad que no se excederá de trescientos mil (300,000) dólares. En años de eleccio-nes generales, los partidos políticos podrán girar contra los remanentes que hayan sobrado en años anteriores, pero el derecho de acumular tales remanentes sólo ope-rará desde el año en que el partido se haya acogido a los beneficios aquí dispuestos.
“Se entenderá que un partido político se acoge a los beneficios de esta sección desde el momento en que gira por primera vez contra el Fondo.
“En año de elecciones generales cada partido político en unión a su candidato a Gobernador con derecho a los beneficios del Fondo Electoral tendrá derecho, con cargo al mismo, a una cantidad que no excederá de la suma de seiscientos mil (600,000) dólares.” 16 L.P.R.A. see. 3116.


 16 L.P.R.A. see. 3101(1).


 16 L.P.R.A. see. 3101(3).


 Idéntica situación confrontamos ante el reclamo de un candidato indepen-diente en García Martínez v. C.E.E., 141 D.P.R. 593, 604 (1996), opinión disidente.


B) Cantidad establecida
Núm. de Electores Precintos 95 y 96 X por la Ley Electoral Total Electores Isla contra la cual Girar
En el caso de autos, el número de electores inscritos se tomará del Informe de Resultados Finales Escrutinio o Recuentos Isla, por Precinto y por Municipios de las elecciones generales de 3 de noviembre de 1992, preparado por la Comisión Estatal de Elecciones.


 (1,951 25,705) X 600,000 2,242,381


 (1,951 25,705) X 300,000 2,242,381-